DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application claims priority to Application No. 16/400,632.  Claims 1-13 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Drawings
The drawings are objected to for at least the following reasons:
Figure 1 has no element numbers identifying what is depicted therein; and 
Figure 1 is a black and white photograph.  Based upon a review of the record, Applicant has not established that a photograph is the only practicable medium for illustrating the claimed invention.  See 37 CFR 1.84(b)(1).  
Corrected drawing sheets (i.e., line drawings) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires an adhesive layer made of a polyurethane having an elongation factor of 1000% or greater (emphasis added).  In this regard, this recitation is indefinite as it does not define any upper limit.  The specification appears to contemplate an upper limit of 1250% (see e.g., Spec. ¶ [0067]), but it is not entirely clear if this disclosure is intended to identify an upper limit.  Therefore, clarification is requested. 
Regarding claim 7, the phrase “at least 3 inches” is recited.  In this regard, “at least” implies that this dimension is 3 inches or more.  The use of the phrase “at least” renders the 
Regarding claim 8, immediately before the dimension recitation, the word “at” is recited.  In this regard, should this word be replaced with “about”?
Regarding claim 10, the phrase “at least 5 inches” is recited.  In this regard, “at least” implies that this dimension is 5 inches or more.  The use of the phrase “at least” renders the claim indefinite because the claim does not set forth an upper limit.  To correct this issue, should “at least” be replaced with the word “about”?  Clarification is requested.
Regarding claim 11, the phrase “at least 3 inches” is recited.  In this regard, “at least” implies that this dimension is 3 inches or more.  The use of the phrase “at least” renders the claim indefinite because the claim does not set forth an upper limit.  To correct this issue, should “at least” be replaced with the word “about”?  Clarification is requested.
Accordingly, the examined claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Culpepper (U.S. Patent Application Publication No. 2018/0202167), in view of Dalvey (U.S. Patent Application Publication No. 2004/0166294).
As best understood, Culpepper describes a composite siding panel, comprising:
a backing member (100) having a front face, a rear face opposite the front face, a first side, left, edge, and a second side, right, edge opposite the first side, left, edge;
a siding member (200) having a front face, a rear face opposite the front face, a first side, left, edge, and a second side, right edge opposite the first side, left edge; and
an adhesive layer that joins the rear face of the siding member to the front face of the backing member (Abstract).
Culpepper does not appear to expressly describe that its adhesive layer is made of a polyurethane having an elongation factor of 1000% or greater.  As evidenced by Dalvey, it was old and well-known in the art to utilize a polyurethane adhesive layer having an elongation factor of 1000% or greater (¶ [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyurethane adhesive layer having an elongation factor of 1000% or greater to bolster the structural integrity of the adhesive such that it is water resistant and capable of withstanding harsh weather conditions.  Such KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Culpepper as modified by Dalvey results in the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-13 of U.S. Patent No. 10,920,428.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '428 patent or they are obvious variants.

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, claim 2 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RODNEY MINTZ/Primary Examiner, Art Unit 3635